          Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 1 of 30                              FILED
                                                                                              2020 Jul-10 PM 04:50
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION
    JOHN PRINCE                                  )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )   Case No.: 5:20-cv-0208-LCB
                                                 )
    HUI HULIAU, et al.,                          )
                                                 )
         Defendants.                             )

                      MEMORANDUM OPINION AND ORDER

         There are several pending motions before the Court, including the defendants’

amended motion to dismiss (Doc. 38) and the plaintiff’s amended motion for partial

summary judgment (Doc. 40).1 The plaintiff has also filed a motion to strike portions

of two declarations that the defendants submitted in response to the motion for

partial summary judgment. (Doc. 50). The Court held oral arguments on these

motions on June 23, 2020. The Court has determined that ruling on the plaintiff’s

motions first is the most prudent course as their disposition could narrow the

remaining issues. However, the defendants have raised an issue in their amended

motion to dismiss that implicates this Court’s subject-matter jurisdiction. See (Doc.

39, p. 17-20). Accordingly, the Court must first address that issue.


1
 The defendants filed a motion to dismiss on March 20, 2020, and the plaintiff filed a motion for
partial summary judgment on April 20, 2020. However, both motions were later amended after
the plaintiff filed an amended complaint on May 4, 2020. (Doc. 29). Accordingly, the original
motions (Docs. 18 and 22) are MOOT.
         Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 2 of 30




       In order to properly understand the issues raised in the parties’ motions, a brief

summary of the allegations and the procedural posture of the case is helpful.

    I. Background

       The plaintiff, John Prince, formed a corporation called KAYA Associates,

Inc. (“KAYA”), in 2003. KAYA provides a variety of services to the federal

government including facilities engineering, base operations, information

technology, and air traffic control. According to Prince, he owned 90% of KAYA’s

stock. In 2016, KAYA was reorganized, and all of its stock was acquired by Breifne

Group, LLC. As a part of that reorganization, Prince loaned KAYA $6,389,201.25

(“Original Loan”) which KAYA used to redeem all of Prince’s stock. As part of the

Original Loan, KAYA executed a promissory note and a security agreement in favor

of Prince, and granted him a security interest and collateral for the loan he made to

the company.

       In 2017, defendant Hui Huliau (“HH”), a Hawaii nonprofit corporation,

acquired all of KAYA’s stock from Breifne pursuant to a multifaceted Transaction

Agreement (“Transaction Agreement”) that was executed by HH, Breifne, Breifne’s

owner and managing member 2, KAYA, and Prince. (Doc. 24-2). As a part of the

Transaction Agreement,3 Prince gave his approval of HH’s acquisition of KAYA.


2
 Neither Breifne, Group, LLC, nor its members are parties to this lawsuit.
3
 The Transaction Agreement is rather lengthy and complex. In an effort to be succinct, the
Court will discuss only the parts that are relevant to the resolution of the present motions.
                                                 2
        Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 3 of 30




In exchange, HH contributed $500,000 to KAYA which KAYA immediately

transferred to Prince as a prepayment under the Original Loan. The Transaction

Agreement also allowed Prince to sweep $1,587,928 from KAYA’s bank account.

Next, Prince agreed to restructure the Original Loan to KAYA.           It is this

restructuring that is at the heart of this litigation.

       The restructuring of the loan required HH, on behalf of KAYA, to enter into

an Amended and Restated Loan and Security Agreement (“Loan Agreement”).

(Doc. 24-5). The Loan Agreement split KAYA’s debt into two tranches: Tranche A

in the amount of $3,287,500.00, and Tranche B in the amount of $1,314,201.00. As

another part of the Transaction Agreement, HH guaranteed and promised to pay

KAYA’s indebtedness to Prince under Tranche A of the Loan Agreement. (“HH

Guaranty”).     (Doc. 24-6).     As further security for the loan, HH executed an

Accommodation Pledge Agreement (“Stock Pledge Agreement”) and a Stock

Assignment in favor of Prince. (Doc. 24-7). As a part of the Stock Pledge

Agreement, HH was required to transfer the original KAYA stock certificates to

Prince to be held as collateral until KAYA’s indebtedness and/or HH’s guaranty

obligations were satisfied in full.

       The Loan Agreement, which was a part of the overarching Transaction

Agreement, has multiple components. In addition to requiring KAYA and/or HH to

make quarterly principal and interest payments to Prince, the Loan Agreement also


                                              3
           Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 4 of 30




required KAYA and/or HH to disclose certain financial records and to refrain from

engaging in certain prohibited transactions including making loans or advancing

money to third parties without Prince’s consent. The Transaction Agreement itself

also prohibited certain transactions.

         The Loan Agreement also set out the scenarios under which KAYA and/or

HH would be in default. These “Events of Default” included nonpayment and the

failure of KAYA and/or HH to observe or perform various covenants set out in the

Loan Agreement. (Doc. 24-5, p. 15-16).4 The Stock Pledge Agreement, which was

entered into to secure Prince’s loan, set out various remedies that would be available

to Prince in the event of default. (Doc. 24-7, p. 4-5). The parties do not dispute the

validity of any of the agreements.

         The aforementioned agreements are voluminous and multifaceted.                       In

describing the agreements above, the Court has sought to provide a mere overview

and will provide further, more specific details as they are necessary to fully

understand the issues presented.

      II. Prince’s Complaint

         In his amended complaint, Prince alleged that HH breached the Stock Pledge

Agreement, the Loan Agreement, the Transaction Agreement, and the HH Guaranty.

Prince also alleged that HH breached its alleged fiduciary duty; that all defendants


4
    The cited page numbers refer to the page numbers assigned by the Court’s CM/ECF system.
                                                4
           Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 5 of 30




fraudulently suppressed various facts; and that co-defendants Deryl Wright, Howard

Russell, and 4P Management Company 5 tortiously interfered with Prince’s

contractual relationships with HH and KAYA. Prince is essentially alleging that the

defendants are improperly devaluing his collateral, i.e., KAYA, by engaging in

transactions that were prohibited by the parties’ agreements. Prince also seeks

declaratory and injunctive relief against the defendants.

    III.    Procedural Posture

       This case was originally filed in the Circuit Court of Madison County,

Alabama, on February 14, 2020. Prince contemporaneously filed a motion for a

temporary restraining order in state court, but the case was removed to this Court

later the same day. Prince did not seek to remand the case to state court or otherwise

challenge removal. However, Prince immediately refiled his motion for a temporary

restraining order seeking to enjoin the defendants from taking certain actions with

regard to KAYA. This Court later conducted a hearing on the temporary restraining

order that culminated in the parties entering into a consent injunction (Doc. 14)

which is still in force.

       As noted above, the defendants filed a motion to dismiss on March 20, 2020,

and the plaintiff filed a motion for partial summary judgment on April 10, 2020.


5
 Deryl Wright is the CEO of Hui Huliau, and Howard Russell is its CFO. According to Wright
and Russell, 4P Management Company, LLC, is wholly owned by HH and provides certain
management services to HH and other companies owned by HH.
                                             5
         Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 6 of 30




However, after the plaintiff filed an amended complaint, the Court ordered the

parties to refile their respective motions so that each was directed at the operative

complaint. The defendants’ amended motion to dismiss, like the original motion,

sought dismissal of Counts II, III, and IV, pursuant to Fed. R. Civ. P. 12(b)(6).

However, the amended motion to dismiss also sought dismissal of the case in its

entirety because, they said, Prince failed to join KAYA as a defendant. According

to the defendants, KAYA is a necessary and indispensable party under Fed. R. Civ.

P. 19. However, because KAYA is an Alabama corporation, its joinder would

destroy diversity and divest this Court of subject-matter jurisdiction. Thus, the

defendants have also moved for dismissal pursuant to Fed. R. Civ. P. 12(b)(7) for

failure to join an indispensable party. The Court will first address this issue.

   IV.    Defendants’ Fed. R. Civ. P. 12(b)(7) Motion

      In Challenge Homes, Inc. v. Greater Naples Care Ctr., Inc., 669 F.2d 667,

669 (11th Cir. 1982) the Eleventh Circuit discussed the indispensability of a party:

      Rule 19 states a two-part test for determining whether a party is
      indispensable. First, the court must ascertain under the standards of
      Rule 19(a) whether the person in question is one who should be joined
      if feasible. If the person should be joined but cannot be (because, for
      example, joinder would divest the court of jurisdiction) then the court
      must inquire whether, applying the factors enumerated in Rule 19(b),
      the litigation may continue.

As noted above, it is undisputed that the joinder of KAYA is not feasible

because it would divest this Court of subject-matter jurisdiction. Thus, even


                                           6
           Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 7 of 30




if the Court were to determine that KAYA should be joined under Fed. R. Civ.

P. 19(a), the Court would then have to proceed to the analysis of the 19(b)

factors.

      However, the Court finds that KAYA is not required to be joined under

Rule 19(a). Fed. R. Civ. P. 19(a) provides:

      A person who is subject to service of process and whose joinder
      will not deprive the court of subject-matter jurisdiction must be
      joined as a party if:

           (A) in that person's absence, the court cannot accord complete
               relief among existing parties; or

           (B) that person claims an interest relating to the subject of the
               action and is so situated that disposing of the action in the
               person's absence may:

               (i)    as a practical matter impair or impede the person's
                      ability to protect the interest; or

               (ii)   leave an existing party subject to a substantial risk
                      of incurring double, multiple, or otherwise
                      inconsistent obligations because of the interest.


      Thus, pursuant to Fed. R. Civ. P. 19(a)(1)(A), the Court must first determine

whether it can award complete relief among the existing parties in KAYA’s absence.

As noted, Prince has alleged two claims against HH: breach of contract and breach

of fiduciary duty. He has also alleged one count of fraudulent suppression against

all defendants and one count of tortious interference with contractual relationships

against Wright, Russell, and 4P. The relief that Prince seeks, ultimately, is control

                                             7
        Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 8 of 30




of KAYA, a court order to prevent the defendants from taking actions to diminish

the value of KAYA, and monetary damages. For the reasons that follow, the Court

finds that it can award that relief without joining KAYA as a party.

      In its motion to dismiss, the defendants allege that KAYA is necessary under

Rule 19(a) because “KAYA is a party to the transactions identified in plaintiff’s

amended complaint and a signatory on several key documents.” (Doc. 39, p. 18).

The Court notes that KAYA is not a party to all of the transactions identified in the

complaint. For example, KAYA is not a party to the HH Guaranty or the Stock

Pledge Agreement. Nevertheless, the defendants argue that because KAYA is a

party to the Transaction Agreement and the Loan Agreement, and because KAYA

is alleged to have taken certain actions which are at the heart of this litigation, i.e.,

making payments to Prince and allegedly breaching the Loan Agreement, it is a

necessary party.

      The defendants also point to the fact that control of KAYA is at issue in this

case and that KAYA’s ability to conduct its day-to-day operations has been impacted

by the consent injunction entered into by the parties. According to the defendants,

“[t]he issues involving KAYA’s limitations to conduct its day-to-day operations

have recently come into sharp focus with plaintiff’s objections to Hui’s proposed




                                           8
        Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 9 of 30




changes….” 6 (Doc. 39, p. 19 n. 2). Essentially, the defense is arguing that KAYA

will be prejudiced unless it has a voice in this litigation.

       However, as Prince points out in his response to the defendants’ motion to

dismiss, KAYA’s interests are fully represented in this litigation by HH. It is

undisputed that HH owns all of KAYA’s stock and, according to HH’s CEO, HH

“directs all of KAYA’s day-to-day activities” (Doc. 34-2, p. 1). Although KAYA’s

ultimate fate is to be determined in this litigation, the only two entities that could

possibly control it, Prince or HH, are parties to the case. Thus, the Court will be able

“to accord complete relief among the existing parties.” Fed. R. Civ. P. 19(a)(1)(A).

       Prince also pointed out that, under the terms of the HH Guaranty, HH

“unconditionally promise[d] to pay [the plaintiff], … any and all Indebtedness of

[KAYA] to [the plaintiff].” (Doc. 24-6, p. 3)(emphasis added). The HH Guaranty

further provided that “[t]he obligations [under the HH Guaranty] are joint and

several, and independent of the obligations of [KAYA], and a separate action or

actions may be brought and prosecuted against [HH] whether [such] action is

brought against [KAYA] or whether [KAYA] is jointed in any such action or

actions.” Id. According to Prince, this makes HH’s obligations independent of

KAYA’s. The defendants did not address this issue in their reply.



6
 Also pending before the Court is a sealed motion for operational changes filed by HH. (Doc.
34).
                                              9
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 10 of 30




      The Court agrees with Prince. “Under Alabama law, ‘[a]n absolute guaranty

is an unconditional undertaking by the guarantor to pay a debt at maturity if the

principal does not. Under such a guaranty, a creditor is under no obligation to pursue

its remedy against the principal as a prerequisite to its right to recover from the

guarantor.’” Piggly Wiggly Alabama Distrib. Co., Inc. v. Bowman Co., No. 2:12-

CV-02079-JHE, 2014 WL 12749006, at *1 (N.D. Ala. June 6, 2014), quoting Shur-

Gain Feed Div. William Davies Co., Inc. v. Huntsville Prod. Credit Ass'n, 372 So.

2d 1317, 1320 (Ala. Civ. App. 1979). During the oral argument held in this matter,

defense counsel conceded that Alabama law allows a creditor to sue a guarantor with

no obligation to join the principal debtor. However, defense counsel argued that the

present case was distinguishable from Piggly Wiggly because KAYA is not only a

debtor, it also serves as collateral for the loan, and its ultimate control is at issue.

While this is a true statement, the defendants have pointed to no authority or

otherwise demonstrated why KAYA’s status as collateral makes a difference in this

analysis. The defendants also failed to explain how that would invalidate the parties’

above-mentioned agreement that Prince had no obligation to join KAYA in a suit

against HH. Accordingly, the Court finds Prince had no obligation to join KAYA

as a defendant and that complete relief can be accorded among the existing parties.

      The same reasoning applies to the Court’s consideration of the factors

enumerated in Fed. R. Civ. P. 19(a)(1)(B). Although KAYA is a separate entity, it


                                          10
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 11 of 30




is a separate entity that is completely owned and controlled by an existing party and

cannot be adverse to the sole shareholder who controls it, i.e., Prince or HH. See

Am. Cast Iron Pipe Co. v. Commerce & Indus. Ins. Co., 481 So. 2d 892, 896 (Ala.

1985)(“Admittedly, American Valve is a separate corporate entity. Nevertheless,

ACIPCo owns 100% of the stock of American Valve and thus, as sole stockholder,

has the ultimate voting authority and control over American Valve. In Alabama,

shareholders are the equitable owners of corporate assets …, and thus exercise

ultimate control over the corporation through their voting power to elect directors.”).

Accordingly, the Court does not find that KAYA has an unrepresented interest in

this litigation that will be impacted by proceeding in its absence nor will its absence

leave any of the existing parties subject to multiple liabilities or inconsistent

obligations. See Piggly Wiggly Alabama Distrib. Co., Inc. v. Bowman Co., No. 2:12-

CV-02079-JHE, 2014 WL 12749006, at *1 (N.D. Ala. June 6, 2014).

      Moreover, even if the Court were to find that KAYA was a necessary party

under Rule 19(a), it would still be required to analyze the factors provided in Rule

19(b) to determine whether the case could “in equity and good conscience” continue

among the existing parties. Those factors are:


      (1) the extent to which a judgment rendered in the person's absence
          might prejudice that person or the existing parties;


      (2) the extent to which any prejudice could be lessened or avoided by:

                                          11
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 12 of 30




             (A) protective provisions in the judgment;
             (B) shaping the relief; or
             (C) other measures;
      (3) whether a judgment rendered in the person's absence would be
          adequate; and
      (4) whether the plaintiff would have an adequate remedy if the action
          were dismissed for nonjoinder.
      As the Court has already determined, KAYA’s interests will be fully

represented in the present case. Accordingly, the first two factors are given little

weight because there will be no prejudice to KAYA if judgment is rendered in its

absence. Additionally, as noted above, none of the existing parties will be prejudiced

by a judgment rendered in KAYA’s absence and complete and adequate relief can

be accorded. Thus, the third factor is entitled to no weight.

      HH points out that the fourth factor should be entitled to great weight because

the plaintiff will have an adequate remedy, i.e., in state court. While this may be

true, the Court does not find that dispositive of the issue. The plaintiff wanted to be

in state court and, indeed, filed his complaint there. It was the defendants who

removed the case to this Court, but who now argue that, perhaps, it should be

litigated in state court after all. The Court gives little credit to the defendants’

assertion that “[t]he issues involving KAYA’s limitations to conduct its day-to-day

operations have recently come into sharp focus with plaintiff’s objections to Hui’s

proposed changes….” (Doc. 39, p. 19 n. 2). Those issues have been or should have

                                          12
        Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 13 of 30




been sharply in focus since the parties entered into the consent injunction on

February 28, 2020. Among other things, that injunction limited the amount of

management fees that could be charged to KAYA, prevented HH from causing or

directing KAYA to make loans or personnel changes without Prince’s consent, and

prevented the defendants from causing KAYA to make any profit distributions. The

Court finds unavailing the defendants’ assertion that it only recently became aware

of KAYA’s limitations.

        Based on the foregoing, the Court concludes that KAYA is not a necessary

party under Fed. R. Civ. P. 19(a). Moreover, even if KAYA were a necessary party,

the factors enumerated in Rule 19(b) weigh against dismissal. Accordingly, the

defendants’ motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(7) is DENIED.

        As noted, the defendants also moved to dismiss Counts II, III, and IV or the

amended complaint. At the hearing on the motion, plaintiff’s counsel orally moved

to amend the complaint in order to address certain issues raised by the defendants.

Rule 15(a)(2), Fed. R. Civ. P., provides that “[t]he court should freely give leave [to

amend] when justice so requires.” The defendants did not object to the plaintiff’s

request to amend his complaint and the Court finds no reason to disallow an

amendment at this stage. Accordingly, the plaintiff’s oral motion for leave to amend

his complaint is due to be granted.


   V.      Prince’s Motion for Partial Summary Judgment

                                          13
          Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 14 of 30




      Prince has also moved for partial summary judgment as to liability on Count I of

his amended complaint.7 (Doc. 40). In Count I, Prince alleged that HH breached

various contracts that it entered into with him including the Transaction Agreement,

the Loan Agreement, the HH Guaranty, the Stock Pledge Agreement, and the Stock

Assignment. (Doc. 29, p. 11-12). According to Prince, HH is in default under these

agreements for, among other things, failing to make certain payments, failing to

make required financial disclosures, and engaging in transactions that were

prohibited by the parties’ agreements. At issue in the present motion are the alleged

prohibited transactions.


      A. Summary Judgment Standard


          Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323. Once



7
    The defendants did not move to dismiss Count I.
                                                14
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 15 of 30




the moving party has met its burden, Rule 56(c) requires the non-moving party to go

beyond the pleadings and -- by pointing to affidavits, or depositions, answers to

interrogatories, and/or admissions on file -- designate specific facts showing that

there is a genuine issue for trial. Id. at 324.

      The substantive law will identify which facts are material and which are

irrelevant.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(“Anderson”). All reasonable doubts about the facts and all justifiable inferences

are resolved in favor of the non-movant. See Allen v. Bd. of Pub. Educ. For Bibb

Cty., 495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S.

at 248. If the evidence is merely colorable, or is not significantly probative,

summary judgment may be granted. See id. at 249.

      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). As Anderson teaches, under Rule 56(c) a plaintiff may not simply rest

on her allegations made in the complaint; instead, as the party bearing the burden of

proof at trial, she must come forward with at least some evidence to support each

element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A] party


                                            15
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 16 of 30




opposing a properly supported motion for summary judgment ‘may not rest upon the

mere allegations or denials of [her] pleading, but . . . must set forth specific facts

showing that there is a genuine issue for trial.’” Id. at 248 (citations omitted).

       “[A]t the summary judgment stage the judge’s function is not himself to

weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Anderson, 477 U.S. at 249. “Essentially, the inquiry

is ‘whether the evidence presents a sufficient disagreement to require submission to

the jury or whether it is so one-sided that one party must prevail as a matter of law.”

Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at 251-52); see also

LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is

clear . . . that suspicion, perception, opinion, and belief cannot be used to defeat a

motion for summary judgment.”).


   B. Undisputed Facts

      The facts surrounding Count I of the amended complaint are largely

undisputed. The parties agree that the various agreements they entered into are valid

and binding, and there is no dispute regarding the content of the agreements or the

consequences for breach. Further, HH admits to the fact that it engaged in the

transactions that Prince identified in his amended complaint. However, it asserts

that those payments and loans were not the types of transactions that the parties’

agreements prohibited. In support, HH has submitted the declarations of Deryl
                                           16
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 17 of 30




Wright and Howard Russell, its CEO and CFO respectively. Prince has moved to

strike portions of these declarations. The Court grants the motion to strike in part

and denies it in part. For clarity, the specific rulings and the reasons therefor will be

described along with the Court’s discussion of Prince’s motion for partial summary

judgment.


   C. Prohibited Transactions
      As described above, HH’s acquisition of KAYA was governed by the

Transaction Agreement.       (Doc. 24-2).       Among other things, the Transaction

Agreement provided that certain executed documents would be delivered to Prince

at the consummation of the sale of KAYA’s stock. Among those documents were

the Loan Agreement and the HH Guaranty under which “[HH] w[ould] guaranty the

obligations of [KAYA] under the Loan Agreement[.]” (Doc. 24-2, p. 4). Both the

Loan Agreement and the HH Guaranty were attached to the Transaction Agreement.

      Each of those documents contained various provisions regarding the parties’

conduct in relation to the acquisition of KAYA. The Transaction Agreement

provided that “[n]o broker, finder, or investment banker is entitled to any brokerage,

finder’s or other fee or commission in connection with the transactions contemplated

by this Agreement based on arrangements made by or on behalf of any of [KAYA]

or any of the Seller Parties.” (Doc. 24-2, p. 19, § 3.20). The Loan Agreement also

provided that “[KAYA] shall not extend or allow to remain outstanding any loans or

                                           17
        Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 18 of 30




advances to [KAYA] and any third party without the prior written consent of

[Prince].” (Doc. 24-5, p. 12, § 4.18). Prince alleged that HH made a prohibited

payment to defendant 4P and made multiple prohibited loans to other companies that

HH owned.

       The Loan Agreement defined various “Events of Default” to include:

       if [KAYA] or [HH] fails in the due observance or performance of any
       covenant, condition, or agreement on the part of [KAYA] or [HH] to
       be observed or performed pursuant to the terms of this Agreement, the
       other Loan Documents, or any other agreement between [KAYA] (or
       [HH], as applicable) and [Prince], and such failure continues for five
       (5) business days after written notice thereof is delivered by [KAYA]
       to [Prince], or discovery by [Prince] of such failure.

(Doc. 24-5, p. 13-14, § VI(c)). The Stock Pledge Agreement between HH and Prince

provides that, “[i]n case of an Event of Default, [Prince] may, in [his] discretion and

pursuant to the provisions set out in the Loan Agreement, … (3) transfer the

Collateral to [Prince]’s name, or the name of [his] nominee and/or exercise as to the

Collateral all the rights, powers and remedies of an owner thereof.”8 (Doc. 24-7, p.

3).

       The parties do not disagree that, if HH and/or KAYA engaged in one or more

of the prohibited transactions discussed above, then they would be in default, and

Prince would be entitled to transfer ownership of KAYA’s stock to his name and


8
 The Stock Pledge Agreement provides other remedies to Prince as well. However, at the
hearing on this motion, counsel for Prince indicated that, if the Court found HH to be in default,
Prince would exercise the remedy of reclaiming KAYA’s stock.
                                                18
        Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 19 of 30




would completely control the company. However, as will be discussed below, HH

contends that the transactions it engaged in were not “prohibited transactions” as

described in the various agreements. Prince disagrees and argues that there is no

dispute that HH is in default for, among other things, engaging in prohibited

transactions. 9


       1. The Payment to 4P


       Prince alleged in his amended complaint that HH engaged in a

prohibited transaction when it caused KAYA to pay $200,000 to 4P on the

same day that HH acquired KAYA. According to Prince, this payment was

in violation of § 3.20 of the Transaction Agreement which provides that “[n]o

broker, finder or investment banker is entitled to any brokerage, finder’s or

other fee or commission” in connection with HH’s acquisition of KAYA.

       HH does not dispute that it made this payment to 4P. However, HH

claims that the payment to 4P was not a “fee or commission” as contemplated

by the Transaction Agreement, and asserted that 4P is a management company

wholly owned by HH. In support of that assertion, HH submitted the sworn

affidavit of Deryl Wright, HH’s CEO, in which he stated:




9
 In his complaint, Prince also alleges other grounds of default. However, for purposes of this
motion, Prince focuses only on the alleged prohibited transactions.
                                               19
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 20 of 30




      At the closing of the transaction, Hui Huliau paid $200,000 to 4P
      Management, Inc., a management company wholly owned by
      Hui Huliau, for services rendered in support of the transaction
      and supporting Hui Huliau in transitioning day-to-day control of
      KAYA. While these funds were paid out of a line of credit held
      by KAYA, the funds were paid to 4P Management on behalf of
      Hui Huliau. 4P Management is not a broker, finder, or
      investment banker that would be prohibited from receiving a fee
      under the transaction agreement.
(Doc. 47-1, p. 3, ¶ 4). Howard Russell, HH’s CFO, made a similar declaration.

See (Doc. 47-2, p. 5, ¶ 8)(explaining that the payment to 4P was for assistance

in transitioning KAYA management to HH and that “4P Management is not

a broker, finder or investment banker.”).

      Prince has moved to strike both of the above-quoted assertions from

Wright’s and Russell’s declarations. (Doc. 50, p. 4). According to Prince,

both paragraphs 4 and 8 should be stricken insofar as they contain conclusory

statements or legal conclusions. Specifically, Prince seeks to strike Wright’s

assertion that 4P is not the type of company “that would be prohibited from

receiving a fee under the transaction agreement.” Similarly, Prince seeks to

strike Russell’s declaration that “the payment to 4P Management was not a

violation of the transaction agreement….”

      Prince is correct in his assertion that declarations based on the

declarant’s beliefs are improper and cannot create a fact issue. (Doc. 50, p.

2), citing Pace v. Capobianco, 283 F.3d 1275, 1278 (11th Cir. 2002)(“Rule


                                            20
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 21 of 30




56(e)'s personal knowledge requirement prevents statements in affidavits that

are based, in part, ‘upon information and belief’ - instead of only knowledge

- from raising genuine issues of fact sufficient to defeat summary judgment.”).

Similarly, a declarant’s conclusory statements are not sufficient to create an

issue of fact and, thus, are due to be stricken. Id. at 1278-79. See also Talley

v. Triton Health Sys., LLC, No. 2:14-CV-02325-RDP, 2016 WL 4615627, at

*7 (N.D. Ala. Sept. 6, 2016)(“Federal Rule of Civil Procedure 56 is clear that

affidavits or depositions containing conclusory arguments, as opposed to

statements of fact based on personal knowledge, are improper.”). The Court

agrees and GRANTS Prince’s motion to strike Wright’s declaration that “4P

Management is not a broker, finder, or investment banker that would be

prohibited from receiving a fee under the transaction agreement.” Similarly,

the Court GRANTS Prince’s motion to strike Russell’s declaration that “the

payment to 4P Management was not a violation of the transaction agreement.”

Those statements draw legal conclusions, i.e. that the transaction at issue was

not a violation of the agreement, and are consequently insufficient to

withstand a motion for summary judgment. Ellis v. England, 432 F.3d 1321,

1327 (11th Cir. 2005)(“mere conclusions and unsupported factual allegations,

as well as affidavits based, in part, upon information and belief, rather than




                                          21
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 22 of 30




personal knowledge, are insufficient to withstand a motion for summary

judgment.”).

      However, the remaining portions of those paragraphs assert matters that

Wright and Russell, as CEO and CFO of HH, would have knowledge of.

Specifically, their declarations that HH paid $200,000 to 4P, that 4P is a

management company, and that the payment was intended to be for services

in relation to KAYA’s transition to HH ownership are not legal conclusions

but facts that could be admissible. “Although [conclusory testimony] may be

subject to a motion to strike, the ‘court need not strike the entire affidavit or

deposition, rather it may strike or disregard the improper portions and

consider the remainder of the testimony.’” Id., quoting Walton v. Neptune

Tech. Grp., Inc., No. 08-cv-5, 2009 WL 3379916, at *1 (M.D. Ala. Oct. 19,

2009). Accordingly, the Court declines to strike those particular assertions.

      The Court finds that Wright’s and Russell’s declarations regarding the

purpose of KAYA’s payment to 4P create a genuine issue of material fact that

precludes summary judgment on the issue of the payment to 4P. Viewing the

facts in the light most favorable to HH, as the Court is required to do, the

Court finds that a reasonable jury could conclude that the $200,000 payment

was used by 4P for purposes that were not prohibited by the transaction

agreement, i.e. that the payments were for 4P’s services in transitioning


                                          22
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 23 of 30




KAYA management to HH. To be sure, the Transaction Agreement did not

prohibit HH from causing KAYA to expend any money at all. Rather, it

prohibited the payment of a particular type of fee. Wright’s and Russell’s

assertions that the payment to 4P was a fee for services as opposed to a

commission or finder’s fee is an issue of fact to be resolved at trial.

Accordingly, Prince’s motion for summary judgment as to that particular issue

is DENIED.


      2. The Loans to HH’s Sister Companies

      Prince also alleged that HH is in default based on loans that HH made to

various sister companies. According to Prince, HH caused KAYA to make zero-

interest loans totaling approximately $2,000,000 in 2018 and 2019 to HH’s sister

companies. Again, HH does not dispute that these loans were made, nor do they

dispute that the loans were made without Prince’s consent. Rather, HH argues that

because the loans were intercompany loans between companies that HH owns, they

were not prohibited third-party loans as contemplated in the Loan Agreement.

According to HH, the “Loan Agreement between KAYA and [Prince] prohibited

loans to third parties, but that did not include companies owned by Hui Huliau.” The

Court finds this argument unavailing.

      As noted, the Loan Agreement provided that KAYA “shall not extend or allow

to remain outstanding any loans or advances to [KAYA] and any third party without
                                        23
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 24 of 30




the prior written consent of [Prince].” (Doc. 24-5, p 14, § 4.18). HH admits to

Prince’s allegation that it “caused KAYA to loan more than $1.9 million to [HH’s]

‘sister companies’ in 2018 and 2019 using funds drawn from KAYA’s line of credit

with Regions Bank.” (Doc. 47, p. 5)(admitting to facts asserted by Prince in his

motion for partial summary judgment). HH also admits to Prince’s allegation that it

failed to obtain Prince’s consent for these loans but maintains that such consent was

not required. Id.

      In support of their argument, HH relies on the declaration of Howard Russell.

According to Russell, he and Prince discussed “the way Hui Huliau would provide

integrated accounting and back office services to KAYA, which would reduce

KAYA’s expenses and increase profitability.” (Doc. 47-2. p. 2). Russell claimed:

“There is no question in my mind that Prince understood and desired Hui Huliau” to

provide those accounting and back office services. Id. at p. 4. Russell then admitted

that KAYA extended lines of credit to other companies owned by HH. However,

Russell stated, “[n]one of these companies are third parties in the sense that they are

all owned by Hui Huliau and operated through common management. Use of

KAYA’s line of credit by a Hui Huliau-owned company is not the type of third-party

loan that the parties intended to prohibit in the Loan Agreement.” Id. Russell further

asserted that the type of prohibited transaction contemplated by the Loan Agreement

“relates to loans to an entity that is not owned by Hui Huliau.” Id.


                                          24
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 25 of 30




       Russell’s conclusory allegations that “none of [HH’s sister] companies are

third parties” as contemplated by the Loan Agreement as well as his statement that

these loans were “not the type of third-party loan that the parties intended to prohibit

in the Loan Agreement” are due to be stricken. As noted in the previous subsection,

such conclusory allegations are insufficient to create an issue of fact that would

survive summary judgment. See Ellis v. England, 432 F.3d 1321, 1327 (11th Cir.

2005). Similarly, Russell’s supposition as to what Prince understood about the loans

is speculative and not based on personal knowledge. Accordingly, those assertions

are due to be stricken as well. See Pace v. Capobianco, 283 F.3d at 1278.

      The remainder of the affidavits that HH submitted contain no assertions that,

if true, would demonstrate a genuine issue of material fact as to whether HH was in

default. Both parties agree that the Loan Agreement was between two parties, i.e.

KAYA and Prince, and both parties agree that HH caused KAYA to extend loans to

companies that were not parties to the Loan Agreement. The Court finds no

ambiguity in the term “third party.” “Third party” is defined as follows: “Someone

who is not a party to a lawsuit, agreement, or other transaction but who is usu[ally]

somehow implicated in it; someone other than the principal parties.” Black's Law

Dictionary (11th ed. 2019). There is no dispute that HH’s sister companies were not

parties to the Loan Agreement. Therefore, there is no genuine issue of material fact




                                          25
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 26 of 30




that HH caused KAYA to extend a loan to a third party in breach of § 4.18 of the

Loan Agreement.

      It is well settled that, under Alabama law, “[a] breach of contract claim

requires a party to show that a valid contract existed; the plaintiff's performance

under the contract; the defendant's nonperformance; and damages.” Cole v. Owners

Ins. Co., 326 F. Supp. 3d 1307, 1320–21 (N.D. Ala. 2018). As noted above, there is

no dispute that a valid contract existed. Additionally, HH does not contend that

Prince failed to perform under the contract or that he suffered no damages. HH’s

only argument was that its actions did not constitute nonperformance. However, as

discussed above, HH’s act of causing KAYA to make third-party loans was a breach

of the Loan Agreement that constituted nonperformance. Accordingly, Prince’s

motion for summary judgment as to Count I of his first amended complaint is due to

be granted insofar as it alleged that HH breached the Loan Agreement by causing

KAYA to extend prohibited loans to third parties.

      The Court also notes that both Wright’s and Russell’s declarations contain

allegations suggesting that Prince was aware of the third-party loans in question but

voiced no objection. Specifically, paragraphs 6 of Wright’s declaration asserted that

Prince was obtaining inside information about KAYA from his son, Brendan Prince,

who served as general counsel for HH. According to Wright,

      [B]ased on the preliminary findings of the investigation, it appears that,
      soon after the purchase of KAYA by Hui Huliau, Brendan Prince began
                                         26
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 27 of 30




      providing Mr. Prince inside information that was not authorized by Hui
      Huliau and was in direct conflict to his role as general counsel to Hui
      Huliau. Based on these communications, it is my belief that Mr. Prince
      was well informed about the financial condition and day-to-day
      operations of KAYA.

(Doc. 47-1, p. 4)(emphasis added). This statement, on its face, demonstrates that it

is not based on personal knowledge. Accordingly, it is due to be stricken. See Pace

v. Capobianco, 283 F.3d at 1278.

      However, even if Wright’s and Russell’s statements about what the parties

understood were to be considered, Prince would still be entitled to summary

judgment. The various agreements in this case are comprised of over one hundred

pages and are detailed and nuanced. Further, the parties were represented by

competent counsel when entering into the agreements. Had the parties intended to

allow KAYA to extend loans to HH’s sister companies, they could have provided

for it in one or more of the agreements. However, they did not. As such, the Loan

Agreement, as written, unambiguously provides that KAYA shall not extend loans

to third parties. No amount of discovery will change that fact. By causing KAYA

to extend these loans, HH defaulted under the Loan Agreement, and Prince is entitled

to the remedies provided for such a breach.

      The Court also notes that, in HH’s response to Prince’s motion for summary

judgment, it argues that summary judgment is premature because discovery has not

been completed. According to HH, “[d]iscovery is vitally necessary to determine


                                        27
         Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 28 of 30




not only whether Hui Huliau in fact breached the loan agreement in the manner

alleged by plaintiff but also whether plaintiff waived any such breach, is otherwise

estopped from declaring a breach, and other affirmative defenses properly available

to Hui Huliau.” (Doc. 47, p. 11). However, the agreements entered into by the

parties speaks to these very arguments. The Court notes that the Stock Pledge

Agreement contains the following provision:

      Waiver. Failure of either party at any time to require performance of
      any provision of this Agreement shall not limit the party’s right to
      enforce the provision, nor shall any waiver of any breach of any
      provision be a waiver of any succeeding breach of any provision or a
      waiver of the provision itself for any other provision.

(Doc. 24-7, p. 5). The Loan Agreement contains a similar provision. (Doc.

24-5, p. 20)(“Neither any failure nor any delay on the part of [Prince] in

exercising any right, power, or privilege hereunder, under the Amended and

Restated Note, or under the other Loan Documents shall operate as a waiver

thereof….”). Again, no amount of discovery will change the unambiguous

terms contained in the parties’ agreement. Therefore, summary judgment on

this particular issue is not premature.


   VI.     Conclusion


      For the foregoing reasons, HH’s motion to dismiss (Doc. 38) is DENIED

insofar as it seeks dismissal for failure to join an indispensable party. The motion


                                          28
       Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 29 of 30




remains pending as to Counts II, III, and IV. However, the Court hereby GRANTS

Prince leave to file an amended complaint.

      Prince’s motion for partial summary judgment (Doc. 40) is GRANTED for

the reasons explained above. Prince’s motion to strike (Doc. 50) is GRANTED IN

PART as to the statements identified above and is DENIED AS MOOT for any

remaining statements as the Court need not consider them in ruling on the present

motion. Further, the original motion to dismiss (Doc. 18) and motion for partial

summary judgment (Doc. 22) are DENIED AS MOOT.

      Also pending before the Court is HH’s sealed motion for approval of

operational changes. (Doc. 34). In his sealed response to that motion, Prince

asserted that, if summary judgment were granted in his favor as to the breach-of-

contract issue, he would exercise his remedy of taking control of KAYA’s stock,

thereby mooting the issue raised in HH’s motion for operational changes. (Doc. 45,

p. 4). The parties are hereby ORDERED to submit a joint status report within 7

days regarding the disposition of KAYA’s stock and how that impacts the motion

for operational changes.

   A separate order will be entered.




                                        29
Case 5:20-cv-00208-LCB Document 59 Filed 07/10/20 Page 30 of 30




DONE and ORDERED July 10, 2020.



                          _________________________________
                          LILES C. BURKE
                          UNITED STATES DISTRICT JUDGE




                              30
